                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

JAMON DEMETRIUS JACKSON,                      )
                                              )
                                              )
                      Plaintiff,              )
                                              )
               v.                             )   CIVIL ACTION NO. 5:19-cv-132 (MTT)
                                              )
GREGORY DOZIER, et al.,                       )
                                              )
                                              )
                Defendants.                   )
 __________________                           )


                                          ORDER

         United States Magistrate Judge Thomas Q. Langstaff has conducted a

preliminary screening of the Plaintiff’s complaint and allowed the Plaintiff’s Fourth

Amendment claim against Defendant Joan Heath regarding routine visual body cavity

searches to proceed for further development. Doc. 35 at 1. The Magistrate Judge

recommends dismissing all other claims without prejudice for failure to state a claim and

denying the Plaintiff’s motions for summary judgment and for injunctive relief. Id. at 20,

21-24.

         After the Recommendation was entered, the Plaintiff filed his fourth motion to

proceed in forma pauperis (IFP) and a motion to schedule a conference. The Plaintiff is

already proceeding IFP (see Doc. 12), so the fourth motion to proceed IFP (Doc. 39) is

DENIED as moot. The Plaintiff’s motion to schedule a conference does not identify any

basis for scheduling a conference, so that motion (Doc. 40) is DENIED.

         The Plaintiff has not objected to the Magistrate Judge’s Recommendation, so

pursuant to 28 U.S.C. § 636(b)(1), the Court reviews the Recommendation for clear
error. After review, the Court accepts and adopts the findings, conclusions, and

recommendations of the Magistrate Judge. The Recommendation (Doc. 35) is

ADOPTED and made the Order of the Court. Accordingly, all claims except the claim

against Defendant Heath for visual cavity searches are DISMISSED without prejudice,

the three motions for injunctive relief (Docs. 21; 23; 29) are DENIED, and the motion for

summary judgment (Doc. 30) is DENIED.

      The only remaining claim in this lawsuit is against Defendant Heath for routine

visual cavity searches in violation of the Fourth Amendment.

      SO ORDERED, this 9th day of December, 2019.

                                                S/ Marc T. Treadwell
                                                MARC T. TREADWELL, JUDGE
                                                UNITED STATES DISTRICT COURT




                                              -2-
